Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karadimas et al. (US. 2014/0242824 A1).
In Regards to Claim 1:
Karadimas teaches a connector (10), comprising: 
a receptacle (20) including a first terminal (25) of a first gender; and a plug (60) including a second terminal (40) of a second gender opposite to the first gender, wherein the plug (60) includes: 
a cover (64/62) configured to plug into the receptacle (20); and an insert (24/22) including the second terminal (40), the insert (24/22) configured to insert into the cover (64/62) such that the first terminal (25) makes an electrical connection with the second terminal (40).
In Regards to Claim 2:
Karadimas teaches the connector of claim 1, wherein the cover (64/62) is further configured to plug into the receptacle (20) in a partially plugged position and in a fully plugged position.
In Regards to Claim 3:
Karadimas teaches the connector of claim 2, wherein, when the cover (64/62) is in the partially plugged position, the cover (64/62) is further configured to engage with the first terminal (25) to align the cover (64/62) with the first terminal (25).
In Regards to Claim 4:
Karadimas teaches the connector of claim 3, wherein the insert (24/22) is further configured to insert into the cover (64/62) in a partially inserted position and in a fully inserted position.
In Regards to Claim 5:
Karadimas teaches the connector of claim 4, wherein the cover (64/62) includes an inner surface having a first tapered portion (See Reproduced Drawing 1) to align the second terminal (40) with the first terminal (25).
In Regards to Claim 6:
Karadimas teaches the connector of claim 5, wherein, when the insert (24/22) is in the partially inserted position and the cover (64/62) is in the partially plugged position, the insert (24/22) is further configured to engage with the first tapered portion (See Reproduced Drawing 1) to align the second terminal (40) with the first terminal (25).
In Regards to Claim 7:
Karadimas teaches the connector of claim 5, wherein, when the insert (24/22) is in the partially inserted position and the cover (64/62) is in the partially plugged position, the insert (24/22) is further configured to engage with the first tapered portion (See Reproduced Drawing 1) to correct at least one of a deformed first terminal (25) and a deformed second terminal (40).
In Regards to Claim 8:
Karadimas teaches the connector of claim 5, wherein, when the insert (24/22) is in the partially inserted position and the cover (64/62) is in the fully plugged position, the plug (60) is configured such that the second terminal (40) is engaged with the first terminal (25).
In Regards to Claim 9:
Karadimas teaches the connector of claim 5, wherein the inner surface further having a second tapered portion (See Reproduced Drawing 1).
In Regards to Claim 10:
Karadimas teaches the connector of claim 9, wherein when the insert (24/22) is in the fully inserted position and the cover (64/62) is in the fully plugged position, the connector (10) is configured such that the second terminal (40) engages with the second tapered portion (See Reproduced Drawing 1) to compress the second terminal (40) into the first terminal (25).
In Regards to Claim 11:
Karadimas teaches a method, comprising: 
providing, in a receptacle (20) of a connector system (Fig. 1), a first terminal (25) of a first gender; inserting an insert (24/22) of the connector system (Fig. 1) into a cover (64/62) of the connector system (Fig. 1), the insert (24/22) including a second terminal (40) of a second gender opposite to the first gender; and plugging the cover (64/62) into the receptacle (20) such that the first terminal (25) makes an electrical connection with the second terminal (40).
In Regards to Claim 12:
Karadimas teaches the method of claim 11, wherein the cover (64/62) is configured to plug into the receptacle (20) in a partially plugged position and in a fully plugged position.
In Regards to Claim 13:
Karadimas teaches the method of claim 12, further comprising: 
plugging the cover (64/62) into the receptacle (20) in the partially plugged position, wherein, when the cover (64/62) is plugged into the receptacle (20) in the partially plugged position, the cover (64/62) engages with the first terminal (25) to align the cover (64/62) with the first terminal (25).
In Regards to Claim 14:
Karadimas teaches the method of claim 13, wherein the insert (24/22) is further configured to insert into the cover (64/62) in a partially inserted position and in a fully inserted position.
In Regards to Claim 15:
Karadimas teaches the method of claim 14, wherein the cover (64/62) includes an inner surface having a first tapered portion (See Reproduced Drawing 1) to align the second terminal (40) with the first terminal (25).
In Regards to Claim 16:
Karadimas teaches the method of claim 15, further comprising: -16(,-Attorney Docket No.: DC-119659 
inserting the insert (24/22) into the cover (64/62) in the partially inserted position, wherein when the insert (24/22) is inserted into the cover (64/62) in the partially inserted position, the insert (24/22) engages with the first tapered portion (See Reproduced Drawing 1) to align the second terminal (40) with the first terminal (25).
In Regards to Claim 17:
Karadimas teaches the method of claim 15, further comprising: inserting the insert (24/22) into the cover (64/62) in the partially inserted position, wherein when the insert (24/22) is inserted into the cover (64/62) in the partially inserted position, the insert (24/22) engages with the first tapered portion (See Reproduced Drawing 1) to correct at least one of a deformed first terminal (25) and a deformed second terminal (40).
In Regards to Claim 18:
Karadimas teaches the method of claim 15, wherein the inner surface further having a second tapered portion (See Reproduced Drawing 1).
In Regards to Claim 19:
Karadiams teaches the method of claim 18, further comprising: inserting the insert (24/22) into the cover (64/62) in the fully inserted position, wherein when the insert (24/22) is inserted into the cover (64/62) in the fully inserted position, connector (10) is configured such that the second terminal (40) engages with the second tapered portion (See Reproduced Drawing 1) to compress the second terminal (40) into the first terminal (25).
In Regards to Claim 20:
Karadiams teaches a connector plug (60), comprising: 
a cover (64/62) configured to plug into a receptacle (20), the receptacle (20) including a first terminal (25) of a first gender; and an insert (24/22) including a second terminal (40) of a second gender opposite to the first gender, the insert (24/22) configured to insert into the cover (64/62) such that the first terminal (25) makes an electrical connection with the second terminal (40).

    PNG
    media_image1.png
    794
    820
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831